Citation Nr: 9905995	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability (other than somnambulism), to include 
a psychotic disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1974 to December 
1975.  

Historically, by a December 1987 rating decision, service 
connection was granted for somnambulism (a sleepwalking 
disorder).  This is rated by the RO under Diagnostic Code 
9499-9410.  This is a rating, under criteria in effect prior 
to October 1996, for a psychoneurosis.  The issue herein for 
consideration is whether there is other acquired psychiatric 
pathology, including a psychotic disorder that can be related 
to service.  Thus, the issue is characterized as set forth on 
the title page.  

By a September 1994 rating decision, service connection was 
denied for a psychiatric disability, to include a psychotic 
disorder.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Atlanta, Georgia, Regional Office (RO), which 
denied service connection for a psychiatric disability, to 
include a psychotic disorder, essentially on the basis that 
the September 1994 rating decision was final and new and 
material evidence had not been submitted to reopen the claim.  

With respect to another procedural matter, in his June 1996 
Substantive Appeal, appellant requested a "Travel Board" 
hearing; and after receiving a hearing clarification letter 
from the RO in July 1997, he stated that he would attend a 
scheduled "Travel Board" hearing conducted by 
videoconferencing.  In a written statement the following 
month, appellant requested that his "BVA hearing" be 
canceled.  However, since it was unclear whether or not he 
wanted an in-person (not videoconference) "Travel Board" 
hearing, the Board remanded the case to the RO in February 
1998 for such hearing clarification.  In a written statement 
the following month, appellant requested a "Travel Board" 
hearing.  However, although appellant was notified of an in-
person "Travel Board" hearing scheduled for December 1998, 
he failed to report for it.  



REMAND

With respect to the issue before the Board for consideration, 
initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

The available service medical records indicate that while 
aboard an aircraft carrier in March 1975, appellant passed 
out; and that after being brought to sick bay, he became 
violent and disoriented, requiring his being restrained by 
four men.  He had a history of sleepwalking.  Thorazine was 
prescribed.  In April 1975, a clinical record noted, in part, 
that appellant had a questionable sleepwalking episode the 
previous night; that the next morning, appellant's affect 
appeared inappropriate; that there was a question of 
secondary gain; and that schizophrenia should be ruled out.  
However, there are gaps in the service medical records 
pertaining to subsequent periods between April and July 1975 
and between August and December 1975.  A July 1975 military 
Medical Evaluation Board report merely refers to an injury, 
without any mention of a psychiatric condition.  Any 
additional service medical records might be particularly 
material, since during a September 1987 VA examination, he 
alleged that after his "blackout" aboard ship during 
service, he was hospitalized for approximately one month in 
Jacksonville, [Florida].  

Additionally, a recent November 1994 private psychosocial 
evaluation report indicated that, according to appellant, 
after his "blackout" aboard ship during service, he had 
auditory command hallucinations to kill himself; that after 
attempting to jump overboard, he was restrained by a corpsman 
and sailors; and that he was hospitalized for approximately 
four months thereafter.  

Furthermore, in the aforementioned November 1994 report, that 
private social worker opined, apparently based at least in 
part upon the history provided by appellant, that appellant 
"has a history of psychosis with periodic florid episodes 
with paranoid features.  It appears he had his first 
psychotic episode while in the Navy."  The evidentiary 
record, however, does not include any VA medical opinion as 
to the etiology of appellant's current psychiatric 
disability, variously diagnosed as schizophrenia, schizo-
affective disorder, and major depression.

Additionally, there is a several-year gap in the post-service 
clinical records dated between appellant's December 1975 
service separation and the mid-1980's.  Furthermore, although 
in an October 1995 written statement, appellant's 
representative requested that certain treatment records be 
obtained from a Tallahassee, Florida, VA outpatient clinic, 
the evidentiary record does not document that the RO 
attempted to obtain them.  Thus, since it is unclear whether 
the RO has adequately attempted to obtain all of appellant's 
service medical records and pertinent post-service medical 
records that may exist, or obtain VA medical opinion as to 
the etiology of his psychiatric disability, additional 
evidentiary development should be undertaken.  

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Adequate medical opinion regarding the etiology of 
appellant's claimed psychiatric disability in question is 
deemed warranted for the Board to equitably decide this 
appellate issue, and should therefore be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department to search for any additional 
service medical records.  In the event 
that records are unavailable, this should 
be noted in writing in the claims folder.  
The RO should request the National 
Personnel Records Center (NPRC) (or any 
other appropriate organization) to state 
in writing whether it has searched all 
applicable secondary sources for such 
records.  Any such records should be 
obtained and associated with the claims 
folder.

2.  The RO should contact appellant and 
request him to provide any relevant 
psychiatric clinical records, not 
presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

3.  The RO should obtain any additional, 
relevant VA clinical records, and 
associate them with the claims folder.  
These include, but are not limited to, 
treatment records from a Tallahassee, 
Florida, VA outpatient clinic.  

4.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete name 
and address of any former and present 
employer(s) where medical records might 
be available.  The RO should exercise due 
diligence in attempting to obtain any 
medical records to which reference is 
made.  If the address(es) of said 
employer(s) have changed, the RO should 
make reasonable attempts to pursue 
alternative avenues for securing these 
records.  Any relevant employment medical 
records should be obtained and associated 
with the claims folder.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
such employment medical records to the 
VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

6.  The RO should arrange a VA 
psychiatric examination to determine the 
nature and etiology of any acquired 
psychiatric disorder that may be present.  
The examiner should review the entire 
claims folder and express an opinion, 
including degree of probability, 
regarding whether any acquired 
psychiatric disability (again, other than 
the service connected somnambulism) that 
may be currently manifested had an in-
service onset, or if not manifested 
during service, the approximate date of 
onset thereof.  The report of examination 
should contain a detailed medical 
history, as well as clinical findings 
upon which any diagnosis is based, and 
provide a detailed rationale for the 
medical conclusions.  If medically 
indicated, a psychological examination, 
with appropriate testing, should be 
accomplished.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

7.  The RO should review any additional 
evidence and readjudicate the issue as 
set forth on the title page. 

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


